—Judgment, Supreme Court, New York County (Budd Goodman, J., on suppression motion; Allen Alpert, J., at plea and sentence), rendered January 9, 1997, convicting defendant of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 11 to 22 years, unanimously affirmed.
The record establishes that defendant made a voluntary, knowing, and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909). Moreover, the waiver specifically encompassed the motion court’s suppression ruling. Since defendant raises no claims that fall under the categories of issues that survive a waiver of the right to appeal, appellate review is foreclosed (People v Seaberg, 74 NY2d 1). Concur— Ellerin, P. J., Wallach, Lerner, Rubin and Buckley, JJ.